Citation Nr: 0500066	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  97-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Jim Lawing, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1955 
until June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for low back 
disability.

The appellant, through his representative, requested a local 
hearing in this case, which was conducted in April 2004.

The Board additionally notes that the appellant was notified 
via correspondence dated September 15, 2004, that his case 
was being returned to the Board for adjudication.  By letter 
dated September 21, 2004, the appellant, through his 
representative, requested that this case be held in abeyance 
pending submission of additional private medical records.  As 
a result, the appellant was granted a period of 90 days from 
the date of notification and transfer to the Board, or 
September 15, 2004, within which to submit additional 
evidence.  38 C.F.R. § 20.1304 (2004).  The appellant did not 
submit any additional evidence by December 15, 2004, or prior 
to the expiration of the 90-day period for submitting 
additional evidence.


FINDINGS OF FACT

1.  The credible medical evidence shows that the appellant is 
currently diagnosed with spinal stenosis.

2.  The medical evidence shows that the appellant's current 
spinal stenosis is not related to disease or injury incurred 
during active military service.




CONCLUSION OF LAW

Spinal stenosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to service 
connection for low back disability.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letter dated in 
June 2003.  The letter informed the appellant what evidence 
and information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the June 2003 letter that 
he should submit any additional information or evidence 
regarding his claims, or advise VA as to its whereabouts, 
thus in satisfaction of the fourth element of the Pelegrini 
inquiry.

The Board notes in passing that the August 1996 rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statements of the case (SSOC's), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim.  The June 2003 VCAA letter also specifically addressed 
the legal requirements of a service connection claim.  
Therefore, the Department's duty to notify has been fully 
satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim currently on appeal took place in August 1996, or prior 
to the June 2003 VCAA notification letter.  Furthermore, 
recent case law suggests that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Although the timing of the VCAA 
notification in this case does not comply with the explicit 
requirements of Pelegrini, the Court did not address whether, 
and if so, how, the Secretary can properly cure a defect in 
the timing of the VCAA notice.  Furthermore, the Court left 
open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 120.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

As such, the Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate 
all prior adjudications be vacated, as well as nullifying the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  Such 
interpretation of section 5103(a) is incompatible with the 
best interests of the appellant, as it would result in a 
substantial delay in readjudicating his claim.  Therefore, 
consistent with the requirements of the VCAA, the appellant 
was afforded the opportunity to submit information and 
evidence in support of his claim.  As such, the Board finds 
that all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

The Board additionally notes that the VCAA notification 
letter sent to the appellant in June 2003 is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  However, the statute 
was recently amended to permit VA to adjudicate a claim 
within one-year of receipt of the claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Therefore, the claimant was notified properly of his 
statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes VA medical records, VA examination 
records, private medical records, private hospitalization 
records, VA hospitalization records, multiple lay statements, 
multiple personal hearing transcripts, medical text and 
internet excerpts, and the appellant's and his attorney's 
contentions.  Therefore, VA has no outstanding duty to assist 
the appellant in obtaining any additional information or 
evidence.  At every stage of the process, the appellant was 
informed of the information needed to substantiate his claim, 
and VA has obtained all evidence identified by the appellant.  
The appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The appellant in this case was previously afforded several VA 
examinations.  The most recent VA examination with respect to 
the issue on appeal took place in October 2003.  Therefore, 
as discussed in further detail below, the Board finds that a 
VA reexamination is not necessary and there exists sufficient 
medical evidence to decide the appellant's claim.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Service Connection for Low Back Disability

The appellant and his attorney contend that the appellant 
incurred low back disability as a result of an in-service 
fall in 1955.  Having carefully considered the appellant's 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is clearly against the claim and the appeal will be 
denied.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

The Board initially notes that it has thoroughly reviewed all 
of the evidence of record, to include, but not limited to, 
service medical records, VA medical records, VA examination 
records, private medical records, private hospitalization 
records, VA hospitalization records, multiple lay statements, 
multiple personal hearing transcripts, medical text and 
internet excerpts, and the appellant's and his attorney's 
contentions.  Furthermore, the record contains competent and 
credible medical evidence diagnosing the appellant with a 
current low back disability.  Therefore, the Board finds that 
the appellant has a current low back disability.

The next consideration is Hickson element (2), in-service 
incurrence.  The appellant's service medical records dated in 
April 1955 and June 1955 indicate in-service treatment for 
back strain and back pain.  Accordingly, although the Board 
recognizes that the appellant's discharge examination records 
dated in June 1955 indicate that his spine and 
musculoskeletal system was "normal", the Board nevertheless 
resolves any reasonable doubt on this issue in favor of the 
appellant and finds that he suffered the requisite in-service 
injury or disease.

At this point, the Board shall discuss the final 
consideration in a service connection claim, medical nexus.  
As previously indicated, the Board has thoroughly reviewed 
all of the evidence of record, to include, but not limited 
to, service medical records, VA medical records, VA 
examination records, private medical records, private 
hospitalization records, VA hospitalization records, multiple 
lay statements, multiple personal hearing transcripts, 
medical text and internet excerpts, and the appellant's and 
his attorney's contentions.  However, the only evidence which 
addresses the existence of any causal connection between the 
appellant's current low back disability and any in-service 
injury or disease consists of: 1) VA examination records 
dated in July 1999, July 2001, February 2003, and October 
2003; 2) private medical records from Dr. D.A.S. dated in 
February 1996 and February 2000; and 3) the appellant and his 
attorney's contentions.

The Board shall initially address the appellant and his 
attorney's contentions that there is a nexus or causal 
connection between the appellant's current low back 
disability and his active military service.  Specifically, 
the appellant and his attorney contend that the appellant 
incurred his current low back disability as a direct result 
of the appellant's 1955 in-service fall from a 15-foot 
ladder.  The Board notes that appellant and his attorney are 
a laypersons without medical training, and they are simply 
not qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and 
their opinions are entitled to no weight or probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2004) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The appellant's private physician, Dr. D.A.S and the VA 
examiners, however, are duly qualified to render medical 
opinions as to the nature and etiology of the appellant's 
current low back disability.  For example, the appellant's 
private medical records dated in February 1996 indicate that 
his private physician, Dr. D.A.S. "believes" that the 
appellant's back strain in 1955 "could possibly be the 
precipitating injury and then his back continued to 
deteriorate over the years".  (emphasis added).  Dr. D.A.S. 
also conceded, however, that he "cannot say this for 
certain".  In February 2000, Dr. D.A.S. again indicated 
that, although "it is difficult to say when he injured his 
back for sure", the appellant's 1955 in-service fall "could 
have been the precipitating injury" that caused the 
appellant's current low back disability.  (emphasis added).  
However, Dr. D.A.S. again conceded that he "cannot say this 
for certain, but it is probable that could be the cause".  
(emphasis added).  The Board additionally notes that above 
mentioned private medical nexus opinions were not predicated 
upon a thorough review of the appellant's claims folder or a 
contemporaneous physical examination of the appellant.

On the contrary, the appellant's VA examination records dated 
in July 1999, July 2001, February 2003, and October 2003 all 
indicate that the appellant's current low back disability is 
not related to any in-service injury or disease.  For 
example, the July 1999 VA examiner specifically concluded 
that the appellant's current spinal stenosis was not due to 
the appellant's 1955 in-service fall.  Rather, the VA 
examiner concluded that the appellant's current spinal 
stenosis was attributable to the appellant's post service 
injury in 1970 and subsequent back surgeries.  The July 1999 
VA examination records also indicate that the VA examiner 
reviewed the appellant's claim file and conducted a 
contemporaneous physical examination of the appellant in 
conjunction with rendering his opinion.

The appellant's July 2001 VA examination records similarly 
show that the appellant's current spinal stenosis is 
"related to" three post service surgeries, as opposed to 
any in-service injury in April 1955.  The Board additionally 
notes that the July 2001 VA examiner also reviewed the 
appellant's claims file and conducted a contemporaneous 
physical examination of the appellant in conjunction with 
rendering his opinion.

The appellant's VA examination records dated in February 2003 
show that the appellant's current low back disability is 
"most likely related to" degenerative changes that have 
occurred over the years and not the fall that the appellant 
sustained in-service.  The Board again notes that the 
February 2003 VA examiner's opinion was predicated upon a 
review of the appellant claims file as well as a 
contemporaneous physical examination of the appellant.  In 
October 2003, the July 2001 and February 2003 VA examiner's 
issued a collaborative or joint medical opinion in which they 
simultaneously concluded that the appellant's current spinal 
stenosis is "most likely" related to arthritic changes over 
the years, and is "not related" to the fall that the 
appellant sustained in-service.

The probative value of the conflicting opinions as evidence 
upon which to accept or reject the service connection claim 
must now be determined.  The Court has stated that in 
evaluating the probative value of medical evidence:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

As previously indicated, the VA examiner's in 1999, 2001, and 
2003 all reviewed the appellant's claims file and conducted 
contemporaneous physical examinations of the appellant in 
conjunction with rendering their opinions.  In contrast, Dr. 
D.A.S.'s opinions do not show that he reviewed the 
appellant's claims file or conducted contemporaneous physical 
examinations of the appellant in conjunction with rendering 
his opinions.  Moreover, the Board additionally recognizes 
the equivocal language used by the appellant's private 
physician, to include "could possibly", "could have been", 
"cannot say this for certain", and "probable that could be 
the cause".  As opposed to the more definite and concrete 
language used by the VA examiners, to include "most 
likely", "most likely related to", "related to", and 
"not related".  Accordingly, the Board finds that the 
evidence of record is not in equipoise and the VA examination 
records are entitled to more probative value with respect to 
the existence of any causal relationship between the 
appellant's current low back disability and any in-service 
injury or disease.

The Board additionally notes, in passing, that the "treating 
physician rule" is not recognized within VA benefits 
statutes and regulations.  White v. Principi, 243 F. 3d 1378 
(Fed. Cir. 2001).  Summarily, there exists no reasonable 
doubt that can be resolved in the appellant's favor and the 
benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for low back disability is 
denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


